Citation Nr: 1746905	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-30 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for DJD of the left knee.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Marc S. Whitehead, Attorney




ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1971 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to initial ratings in excess of 10 percent for DJD of the right and left knees and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

For the entire initial rating period, the Veteran's service-connected bilateral pes planus has not been manifested by at least severe or pronounced symptomatology.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5276 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected bilateral pes planus in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed his initial claim requesting service connection for bilateral pes planus on January 5, 2010.  In the September 2010 VA rating decision, service connection for bilateral pes planus was granted because the disability, which existed prior to service, permanently worsened as a result of service.  The Veteran was assigned a 10 percent disability rating for the entire appeal period effective from January 5, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board considers whether an initial rating in excess of 10 percent for bilateral pes planus is warranted at any time since the date of claim on January 5, 2010.

Under Diagnostic Code 5276 for flatfoot, a higher rating of 30 percent is warranted for bilateral severe symptomatology (objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities); and a 50 percent rating, the maximum available, is warranted for pronounced symptomatology (marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances).  38 C.F.R. § 4.71a.

At the July 2010 VA examination for the feet, the Veteran reported current symptoms of stiffness in his toes and limited ability to stand for 15 to 30 minutes and walk a quarter of a mile.  While there were no reports of flare-ups of foot joint disease, he did report left foot pain of the whole foot (while standing and walking), swelling of the forefoot and toes (while standing and walking), redness of the plantar forefoot, and stiffness of the great toe (while standing, walking, and at rest).  The Veteran also reported right foot pain of the whole foot, swelling of the forefoot and toes, and redness of the plantar forefoot (each while standing and walking), as well as stiffness of the great toe (while standing, walking, and at rest).  Upon clinical evaluation, he demonstrated bilateral stiffness to the first metatarsophalangeal (MTP) joint and inward bowing.  There were no findings of bilateral pain on manipulation, swelling, tenderness, abnormal weight bearing, claw foot, malunion or nonunion of the tarsal or metatarsal bones, pronation, muscle atrophy, instability, or callosities.

At the May 2012 VA examination for flatfoot (pes planus), the examiner noted the Veteran "is currently not complaining of much foot pain which is likely due to high doses of opiate pain medications for back and hip pain."  Upon clinical evaluation, there were no findings of pain or pain on manipulation, swelling on use, extreme tenderness, pronation or abduction, characteristic calluses, or marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  While there were findings of inward bowing of both feet and calluses on the plantar surface of bilateral fifth metatarsal heads, the examiner explained "this is not a typical location for calluses due to flat feet where there is more weight bearing on the medial aspect of the foot."

Most recently at the April 2013 VA examination for flatfoot (pes planus), there were no findings of pain or pain on manipulation, extreme tenderness, pronation or abduction, or marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  Again, while there were findings of inward bowing of the right foot and callouses on the feet and gets them shaved off as needed, the examiner explained that "each foot has a plantar callous at the fifth metatarsal head which is uncharacteristic for flat feet as it is found medial aspect."

Review of VA and private treatment records, as well as the Veteran's lay statements, do not indicate any worsening symptomatology of the service-connected bilateral pes planus during the appeal period since January 5, 2010.

After review of the pertinent evidence of record discussed above, the Board finds the most probative evidence of record shows the Veteran's service-connected bilateral pes planus has not been manifested by at least severe or pronounced symptomatology.  Particularly, the Board acknowledges the clinical findings of callouses on both of the Veteran's feet; however, the May 2012 and April 2013 VA examiners both concluded those findings were not characteristic of the service-connected bilateral pes planus.  As such, an initial rating in excess of 10 percent is not warranted at any time since January 5, 2010.

The Board has considered the Veteran's reported history of symptomatology related to the service-connected bilateral pes planus.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran is not competent to identify specific level of this service-connected disability according to the appropriate Diagnostic Code and relevant rating criteria.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

With regard to other potentially applicable Diagnostic Codes, when a condition is specifically listed in the rating schedule (pes planus, in this case), it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in the rating schedule under Diagnostic Codes 5276-5283.  Id. at 337.  Diagnostic Code 5284 (other foot injuries), along with other Diagnostic Codes, do not need to be considered because the Veteran's entire service-connected foot disability (pes planus only) is specifically listed by the schedule.  See Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  

The Board has also considered the possibility of staged ratings and finds that the schedular rating for the service-connected disability on appeal has been in effect for appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.


ORDER

An initial rating in excess of 10 percent for bilateral pes planus is denied.


REMAND

A remand is required to ensure there is a complete record upon which to decide the issues of entitlement to initial ratings in excess of 10 percent for DJD of the right and left knees.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  During the course of the appeal, the Veteran was afforded VA examinations for the knees in July 2010, May 2012, April 2013, and October 2014.  Since the October 2014 examination, VA treatment records document the Veteran's ongoing treatment for these knee disabilities and notation of right knee arthroscopy in July 2015.  Private treatment records indicate giving way, mild cartilage loss, possible acute meniscal tear, and small effusion in the left knee in March 2015 and April 2015, as well as crepitus and limited range of motion in both knees from March 2015 to June 2015.  In light of these findings, which were not noted at the October 2014 VA examination, additional development is needed to properly adjudicate the appeal.

While the Board remands the issues of entitlement to initial ratings in excess of 10 percent for DJD of the right and left knees, as noted above, that decision may impact the claim for TDIU.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his DJD of the left and right knees.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner should provide all findings and a complete rationale for any opinions expressed must be provided.

2.  Then, the RO should review the examination report to ensure that the requested information was provided.  If the report is deficient in any manner, the RO must implement corrective procedures.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


